UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:December 31 Date of reporting period:March 31, 2012 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 31, 2012 Face Value amount Coupon Maturity (note 3) Corporate bonds – 79.52% Canada – 0.96% EUR Bombardier, Inc. 7.250% 11/15/16 $ 459,926 France – 3.53% EUR Crown European Holdings S.A. 8/15/18 EUR Rexel S.A. 12/17/18 EUR Rexel S.A. 12/15/16 GBP WPP Finance S.A. 11/6/20 Germany – 7.72% EUR HeidelbergCement AG 10/31/19 USD Kabel BW Erste Beteiligungs GmbH (a) 3/15/19 EUR Kabel Deutschland Vertrieb und Service GmbH 6/29/18 USD Unitymedia Hessen GmbH & Co KG (a) 12/1/17 Ireland – 3.58% EUR Ardagh Glass Finance plc 2/1/20 EUR Smurfit Kappa Acquisitions 11/15/19 Luxembourg – 6.92% GBP Glencore Finance Europe S.A. 2/27/19 EUR Telenet Finance Luxembourg SCA 11/15/20 EUR UPC Holding BV 11/1/16 Netherlands – 4.30% EUR ING Verzekeringen N.V. (b) 6/21/21 EUR Linde Finance B.V. (b) (c) 7/14/16 EUR Ziggo Bond Co. B.V. (a) 5/15/18 United Kingdom – 34.25% GBP Aviva plc (c) 9/29/22 EUR BAA Funding, Ltd. 2/15/18 GBP British Telecommunications plc 6/23/17 GBP Care UK Health & Social Care plc 8/1/17 GBP Daily Mail & General Trust 12/7/18 GBP Daily Mail & General Trust 6/21/27 GBP F&C Finance plc 12/20/16 EUR Global Switch Holdings Ltd. 4/18/18 GBP Imperial Tobacco Finance plc 9/28/26 GBP Imperial Tobacco Finance plc 11/22/16 GBP ITV plc 10/19/15 GBP Legal & General Group plc (c) 5/2/17 USD Lloyds TSB Group plc (a) (c) (d) 11/14/16 GBP Odeon & UCI Finco plc 8/1/18 EUR Rexam plc (c) 6/29/17 USD Royal Bank of Scotland Group plc (c) (d) 9/29/17 USD Standard Chartered plc (c) 1/30/17 See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 31, 2012 (continued) Face Value amount Coupon Maturity (note 3) GBP Thames Water Utilities Finance, Ltd. (c) 5.750% 9/13/30 $ 499,908 GBP Virgin Media Finance plc 10/15/19 GBP William Hill plc 11/11/16 USD WPP Finance 2010 11/21/21 GBP WPP plc 4/4/17 United States – 18.26% USD Constellation Brands, Inc. 5/15/17 USD Digicel Group, Ltd. (a) 4/15/18 USD HCA Holdings, Inc.(a) 5/15/21 USD HCA, Inc. 10/1/18 USD Iron Mountain, Inc. 1/1/16 Lehman Brothers UK Capital Funding IV LP EUR (c) (d) (e) (f) 4/25/13 — EUR Levi Strauss & Co. 5/15/18 USD Pinnacle Entertainment, Inc. 5/15/20 USD Regal Entertainment Group 8/15/18 USD Service Corp International 10/1/18 USD Windstream Corp. 10/15/20 Total corporate bonds (Cost $38,978,478) US government obligations – 13.20% United States - 13.20% USD United States Treasury Note 2/15/21 USD United States Treasury Note 8/15/13 USD United States Treasury Note 8/31/13 USD United States Treasury Note 9/15/14 Total US government obligations (Cost $6,295,541) Total long-term investments (Cost $45,274,019) Shares Short-term investment - 4.35% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $2,084,399) Total investments - 97.07% (Cost $47,358,418) Net other assets and liabilities – 2.93% Total net assets – 100.00% $ 47,903,537 (a) Restricted security, purchased under Rule 144A, section 4(2)g, which is exempt registration under the securities Act of 1933 as amended. At March 31, 2012 the securities had an aggregate value of $4,867,918, which represents 10.2% of net assets. (b) Security is a floating rate bond. (c) Maturity date is perpetual. Maturity date presented represents the next call date. See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund  March 31, 2012 (continued) (d) Security is in default. (e) Fair valued at March 31, 2012 as determined in good faith using procedures approved by the Board of Trustees. (f) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. See notes to financial statements Henderson Global Funds Portfolio of investments (unaudited) Strategic Income Fund March 31, 2012 (continued) Other information: Industry concentration as a percentage of net assets: % of net assets US Government Obligations % Cable TV Life/Health Insurance Containers-Metal/Glass Telephone-Integrated Gambling (Non-Hotel) Publishing-Newspapers Commercial Banks Non-US Television Internet Connectivity Services Commercial Services Funeral Services & Related Items Beverages - Wine & Spirits Medical-Hospitals Telecom Services Apparel Manufacturers Airport Development & Maintenance Tobacco Building Products - Cement Aggregates Electronic Parts Distribution Cellular Telecommunications Paper & Related Products Distribution/Wholesale Diversified Banking Institution Investment Management & Advising Services Water Diversified Operations Diversified Manufacturing Operations Consulting Services Computer Data Security Theaters Industrial Gases Advertising Services Multimedia Finance - Investment Banking & Brokerage — Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to financial statements Henderson Global Funds Notes to financial statements (unaudited) 1.All percentages are based on the net assets of the Henderson Strategic Income Fund (the “Fund”) as of March 31, 2012. 2.Net unrealized depreciation of the Fund’s investment securities was $856,682 of which $2,903,910 related to the appreciated investment securities and $3,760,592 related to depreciated investment securities for the period ended March 31, 2012. 3.Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price.Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust.If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked prices or if no ask is available, then the last bid price obtained from one or more broker dealers.Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at time of purchase are valued at amortized cost, which approximates fair market value. Investments in registered investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable quoted forward rate. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust.The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value”, that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Fund. 4.Various inputs are used in determining the value of the Fund’s investments. The Fund uses a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes.These inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances.The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The three-tier hierarchy of inputs is summarized in the following three broad levels: · Level 1 – quoted prices (unadjusted) in active markets for identical investments · Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including management’s own assumptions in determining the fair value of investments) Henderson Global Funds
